Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 1 of 16 PageID #: 773




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 BRENT V. 1                                          )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 1:19-cv-04584-JPH-DLP
                                                     )
 ANDREW M. SAUL Commissioner of                      )
 Social Security,                                    )
                                                     )
                              Defendant.             )

              ENTRY REVIEWING THE COMMISSIONER'S DECISION

        Plaintiff Brent V. seeks judicial review of the Social Security

 Administration's decision denying his petition for Disability Insurance Benefits

 and Supplemental Security Income. For the reasons below, the decision is

 AFFIRMED.

                                              I.
                                    Facts and Background

        Plaintiff applied for Disability Insurance Benefits and Supplemental

 Security Income on February 9, 2016, alleging an onset date of November 15,

 2014. Dkt. 5-2 at 16. The Social Security Administration ("SSA") denied his

 application at the initial and reconsideration stages. Id.




 1  To protect the privacy interests of claimants for Social Security benefits, consistent with the
 recommendation of the Court Administration and Case Management Committee of the
 Administrative Office of the United States courts, the Southern District of Indiana has opted to
 use only the first name and last initial of non-governmental parties in its Social Security
 judicial review opinions.

                                                 1
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 2 of 16 PageID #: 774




         Administrative Law Judge ("ALJ") Kevin M. Walker held a hearing on May

 9, 2018 and later denied Plaintiff's application for benefits. Id. The Appeals

 Council denied review in September 2019. Dkt. 7 at 3; dkt. 5-2 at 2.

         In his decision, the ALJ followed the five-step sequential evaluation in 20

 C.F.R. § 404.1520(a)(4) and concluded that Plaintiff was not disabled. Dkt. 5-2

 at 16–27. Specifically, the ALJ found that:

     •   At Step One, Plaintiff had not engaged in substantial gainful activity 2
         since the alleged onset date. Id. at 18.

     •   At Step Two, Plaintiff had "the following severe impairments: degenerative
         disc disease, attention-deficient/hyperactivity disorder, depression, and
         anxiety." Id. at 19.

     •   At Step Three, Plaintiff did not have an impairment or combination of
         impairments that met or medically equaled the severity of one of the
         listed impairments. Id.

     •   After Step Three but before Step Four, he had the residual functional
         capacity ("RFC") "to perform light work . . . except occasional climbing of
         ramps or stairs. Never climbing ladders, ropes, or scaffolds. Occasional
         balancing, stooping, kneeling, crouching, and crawling. The ability, on a
         sustained basis, to understand, carryout, and remember simple
         instructions, respond appropriately to supervision and to coworkers in
         usual work situations, and deal with changes in routine settings. No
         interaction with the public. He can be around coworkers throughout the
         day, but with only brief, incidental interaction with coworkers and no
         tandem job tasks requiring cooperation with coworkers." Id. at 21.

     •   At Step Four, Plaintiff "is unable to perform any past relevant work." Id.
         at 25.

     •   At Step Five, considering Plaintiff's "age, education, work experience, and
         residual functional capacity, there are jobs that exist in significant
         numbers in the national economy" that he can perform. Id.



 2
  Substantial gainful activity is defined as work activity that is both substantial (involving
 significant physical or mental activities) and gainful (usually done for pay or profit, whether or
 not a profit is realized). 20 C.F.R. § 404.1572(a).

                                                 2
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 3 of 16 PageID #: 775




       On November 18, Plaintiff brought this action asking the Court to review

 the denial of benefits under 42 U.S.C. § 405(g). Dkt. 1.

                                        II.
                                  Applicable Law

       "The Social Security Act authorizes payment of disability insurance

 benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,

 214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.

 First, it requires an inability to engage in any substantial gainful activity. Id.

 And second, it requires a physical or mental impairment that explains the

 inability and "has lasted or can be expected to last . . . not less than 12

 months." Id. "The standard for disability claims under the Social Security Act

 is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

 2010). "Even claimants with substantial impairments are not necessarily

 entitled to benefits, which are paid for by taxes, including taxes paid by those

 who work despite serious physical or mental impairments and for whom

 working is difficult and painful." Id.

       When an applicant seeks judicial review, the Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial

 evidence supports the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668

 (7th Cir. 2004). "Substantial evidence is such relevant evidence as a

 reasonable mind might accept as adequate to support a conclusion." Id. In

 evaluating the evidence, the Court gives the ALJ's credibility determinations




                                          3
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 4 of 16 PageID #: 776




 "considerable deference," overturning them only if they are "patently wrong."

 Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006).

       The ALJ must apply the five-step inquiry set forth in 20 C.F.R.

 § 404.1520(a)(4)(i)–(v), evaluating in sequence:

       (1) whether the claimant is currently [un]employed; (2) whether the
       claimant has a severe impairment; (3) whether the claimant's
       impairment meets or equals one of the impairments listed by the
       [Commissioner]; (4) whether the claimant can perform h[is] past
       work; and (5) whether the claimant is capable of performing work
       in the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

 steps one, two, and three, [he] will automatically be found disabled. If a

 claimant satisfies steps one and two, but not three, then [he] must satisfy step

 four. Once step four is satisfied, the burden shifts to the SSA to establish that

 the claimant is capable of performing work in the national economy." Knight v.

 Chater, 55 F.3d 309, 313 (7th Cir. 1995).

       After Step Three, but before Step Four, the ALJ must determine a

 claimant's RFC by evaluating "all limitations that arise from medically

 determinable impairments, even those that are not severe." Villano v. Astrue,

 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

 line of evidence contrary to the ruling." Id. The ALJ uses the RFC at Step Four

 to determine whether the claimant can perform his own past relevant work

 and, if not, at Step Five to determine whether the claimant can perform other

 work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant




                                         4
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 5 of 16 PageID #: 777




 for Steps One through Four but shifts to the Commissioner at Step Five. See

 Clifford, 227 F.3d at 868.

       If the ALJ committed no legal error and substantial evidence supports

 the ALJ's decision, the Court must affirm the benefit denial. Barnett, 381 F.3d

 at 668. When an ALJ's decision is not supported by substantial evidence, a

 remand for further proceedings is typically appropriate. Briscoe ex rel. Taylor v.

 Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits "is

 appropriate only where all factual issues have been resolved and the record can

 yield but one supportable conclusion." Id. (citation omitted).

                                       III.
                                     Analysis

       Plaintiff argues that the ALJ's decision is not supported by substantial

 evidence because the ALJ: (1) did not properly address his subjective

 symptoms and (2) posed a flawed hypothetical to the vocational expert by not

 including all of the limitations supported by the medical evidence in the record.

 Dkt. 7 at 4. The Commissioner responds that the ALJ properly evaluated

 Plaintiff's subjective allegations about his conditions and considered all

 evidence in the record. Dkt. 11 at 1.

    A. Subjective Symptom Analysis

       Plaintiff argues that the ALJ did not properly address his subjective

 symptoms because his decision (1) failed to properly address SSR 16-3p and (2)

 ignored supportive evidence. Dkt 7 at 4.




                                         5
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 6 of 16 PageID #: 778




       1. Consideration of Required Factors

       If an ALJ cannot make a fully favorable disability determination "based

 solely on objective medical evidence," then he should "carefully consider other

 evidence in the record" and the factors set forth in 20 C.F.R. § 404.1529(c)(3) to

 evaluate "the intensity, persistence, and limiting effects of an individual's

 symptoms." SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017), at *6–8; see 20

 C.F.R. § 404.1529(c)(3). These factors include: (1) the claimant's daily

 activities, (2) the location, duration, frequency, and intensity of pain or other

 symptoms, (3) factors that precipitate and aggravate the symptoms, (4) the

 type, dosage, effectiveness, and side effects of any medication an individual

 takes or has taken to alleviate pain or other symptoms, and (5) treatment,

 other than medication, an individual receives or has received for relief of pain

 or other symptoms. Id.

       Plaintiff argues that the ALJ erred by failing to address the factors

 required by SSR 16-3p, dkt. 7 at 20, but does not identify or explain which

 factor the ALJ failed to consider. The Commissioner responds that the ALJ's

 gave several good reasons for not giving Plaintiff's subjective statements full

 credit. Dkt. 11 at 8.

       In his decision, the ALJ recognized his duty to "consider other evidence

 in the record" if the objective medical evidence alone could not substantiate

 Plaintiff's "statements about the intensity, persistence, or functionally limiting

 effects of pain or other symptoms." Dkt. 5-2 at 21. And the ALJ addressed the

 factors required by SSR 16-3p.


                                          6
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 7 of 16 PageID #: 779




       First, the ALJ considered the effects that Plaintiff's symptoms had on his

 daily activities. For example, the ALJ recognized Plaintiff's statement that

 "multiple conditions limit his ability to work . . . [and] affect many abilities,

 including his ability to lift, bend, remember, and get along with others." Dkt.

 5-2 at 21. The ALJ also noted Plaintiff's statement that he had "problems being

 around large groups of people, anger, frequent hallucinations, and trouble with

 being bossed around." Id. at 21–22. The ALJ also considered Plaintiff's

 "constant back pain," which affects his ability to stand (about 10 minutes at a

 time), walk (less than half a block), sit (about 10 minutes at a time), and lift

 (about 5 pounds). Id. at 22. Finally, the ALJ noted that Plaintiff and his wife

 reported that he "is able to do many activities of daily living, including watching

 television, helping with household chores, such as sweeping, cooking with a

 microwave, and taking out the trash, and taking care of pets, but is sometimes

 limited by his symptoms." Id. at 23.

       Second, the ALJ discussed the location, duration, frequency, and

 intensity of Plaintiff's pain or other symptoms. The ALJ noted Plaintiff's

 testimony that his back pain was "constant" and "typically at an 8/10 severity

 scale." Id. at 22. The ALJ also considered treatment notes from May 2017

 indicating "low back tenderness" and "normal sensation to light touch." Id.

       Third, the ALJ considered factors that precipitate and aggravate the

 symptoms by noting that "[t]he evidence does not establish that changes or

 increased demands have exacerbated Plaintiff's symptoms and signs." Id. at

 20.


                                           7
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 8 of 16 PageID #: 780




       Fourth, the ALJ weighed the type, dosage, effectiveness, and side effects

 of any medication Plaintiff takes or has taken to alleviate pain or other

 symptoms. The ALJ recognized that Plaintiff reported taking multiple

 medications to treat his mental conditions, including Lamictal, Latuda, and

 Zyprexa. Id. at 22–23. The ALJ noted that both Plaintiff and his wife noticed

 improvements with psychotropic medication, specifically that Plaintiff was

 "staying mad less and getting over things quicker" and that the medication had

 "somewhat helped decrease [Plaintiff's] symptoms' severity." Id. at 22. The ALJ

 recognized May 2016 treatment notes, which indicated that Plaintiff's

 hallucinations "were somewhat better with Zyprexa." Id. at 22–23. The ALJ

 also noted that Plaintiff had not taken medication for his back. Id.

       Finally, the ALJ considered treatment, other than medication, that

 Plaintiff receives or has received for relief of pain or other symptoms. The ALJ

 recognized that Plaintiff's treatment "has generally been conservative." Id. at

 22. The ALJ also considered the fact that Plaintiff's treatment included mental

 health services and counseling, id., and that Plaintiff reported trying

 chiropractic treatment and physical therapy in the past, though the physical

 therapy notes show he was discharged for non-compliance, id. at 23. Finally,

 the ALJ also considered the fact that medical records did not document the

 need for any ambulation assistance device, that Plaintiff had not had surgery

 on his back, and that treatment for his back "has been minimal" since

 receiving an injection in January 2017. Id.




                                         8
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 9 of 16 PageID #: 781




       Because the ALJ "carefully considered other evidence in the record," 20

 C.F.R. § 404.1529(c)(3), and the factors set forth in SSR 16-3p, remand is not

 required on this ground. See Apke v. Saul, 817 F. App'x 252, 257–58 (7th Cir.

 2020) (deferring to ALJ when plaintiff failed to show ALJ's subjective symptom

 evaluation was "patently wrong").

       2. Assessment of Supportive Evidence

       "An ALJ has the obligation to consider all relevant medical evidence and

 cannot simply cherry-pick facts that support a finding of non-disability while

 ignoring evidence that points to a disability finding." Denton v. Astrue, 596

 F.3d 419, 425 (7th Cir. 2010) (citation omitted). "But an ALJ need not mention

 every piece of evidence, so long [as] he builds a logical bridge from the evidence

 to his conclusion." Id.

       Plaintiff claims that the ALJ noted that physical exams, mental status

 exams, and medical imaging were largely negative, but did not make note of "all

 of the records that were not 'negative.'" Dkt. 7 at 20. Specifically, Plaintiff

 points to records from his therapy sessions showing that he:

            •   Presented with "rapid speech, scattered thoughts, inability to

                complete a sentence . . . and . . . limited eye contact";

            •   Had poor hygiene and grooming at times;

            •   Has "some trouble remembering things, his mind races, and he

                has trouble focusing and concentrating";




                                           9
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 10 of 16 PageID #: 782




             •   "[E]ndorsed dysphoric mood, sleep disturbance, irritability,

                 diminished interest in activities, seeing shadows, and racing

                 thoughts"; and

             •   Reported increased depression, visual hallucinations, anxiety,

                 boredom, stress, and paranoia.

        Id. at 19–20. However, the "ALJ need not . . . discuss every piece of

  evidence in the record and is prohibited only from ignoring an entire line of

  evidence that supports a finding of disability." See Jones v. Astrue, 623 F.3d

  1155, 1160 (7th Cir. 2010). And the ALJ did not ignore that entire line of

  evidence. Instead, at Step Four, the ALJ discussed much of the mental health

  evidence that Plaintiff points to, including that he reporting having anger

  issues, dkt 5-2 at 20, that his conditions affected his ability to concentrate and

  complete tasks, id., and that he reported "troubling handling stress and

  changes in routine and hallucinates," id. at 20. The ALJ also noted that

  Plaintiff "reported in his function reports that he has no problems with

  personal care and does not need to be reminded to perform personal hygiene

  tasks." Id.

        The ALJ also rooted his conclusions in that evidence. Specifically, in

  "rat[ing] the severity of [Plaintiff's] mental impairment," id. at 21, the ALJ noted

  Plaintiff's "mild limitation" in "understanding, remembering, or applying

  information," id. at 19, his "moderate limitation" in "interacting with others," id.

  at 20, and his "moderate limitation" in "concentrating, persisting, or

  maintaining pace," id. at 20. Furthermore, the ALJ noted Plaintiff's "mild

                                          10
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 11 of 16 PageID #: 783




  limitation" in "adapting or managing himself," specifically that he reported

  "trouble handling stress" and hallucinations. Id. at 20.

        Finally, Plaintiff argues that the ALJ erred by describing Plaintiff's

  treatment as "conservative," and by using the nature of his treatment to find

  that he is not disabled. Dkt. 7 at 21. However, an ALJ is "expressly permitted"

  to consider a claimant's treatment history. See 20 C.F.R. § 404.1529(c)(3); see

  also Simila v. Astrue, 573 F.3d 503, 519 (7th Cir. 2009). Furthermore, the ALJ

  "explored [Plaintiff's] explanations as to the lack of medical care" and provided

  a clear reason for his conclusion. See Craft v. Astrue, 539 F.3d 668, 679 (7th

  Cir. 2008). The ALJ found that the medical records "noted some non-

  compliance with medication," dkt. 5-2 at 22, and that Plaintiff was discharged

  from physical therapy for non-compliance, id. at 23. The ALJ also noted

  Plaintiff's explanation for why he has not had surgery on his back. Id.

  Although the record does not indicate that any doctor found surgery to be

  appropriate, Plaintiff reports being scared to have surgery. Id. Finally, the ALJ

  noted Plaintiff's back injection (which took place in January 2017), and that

  since that injection "treatment has been minimal." Id.

        Because the ALJ built a logical bridge from the evidence to his

  conclusion that Plaintiff's statements concerning the intensity, persistence, and

  limiting effects of his symptoms are not entirely consistent with the medical

  evidence, remand is not required. Denton, 596 F.3d at 425; see also Biestek v.

  Berryhill, 139 S. Ct. 1148, 1151 (2019).




                                          11
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 12 of 16 PageID #: 784




     B. RFC Analysis

        A claimant's RFC represents "the maximum that a claimant can still do

  despite his mental and physical limitations." Craft, 539 F.3d at 675–76. Here,

  the ALJ found that Plaintiff could:

            •   Occasionally climb ramps and stairs, stoop, kneel, crouch, crawl,

                and perform speech as part of the job duties;

            •   Never climb ladders, ropes, or scaffolds;

            •   Understand, carryout, and remember simple instructions;

            •   Respond appropriately to supervision and to coworkers in usual

                work situations, and deal with changes in routine work settings;

            •   Not have interaction with the public; and

            •   Can be around coworkers throughout the day, but with only brief,

                incidental interaction with coworkers and no tandem job tasks

                requiring cooperation with coworkers.

  Dkt. 5-2 at 21.

        "The RFC assessment must . . . identify the individual's functional

  limitations or restrictions and assess his or her work-related abilities on a

  function-by-function basis." SSR 96-8p, 61 Fed. Reg. 34474-01 (July 2, 1996).

  But the lack of an explicit "function-by-function written account" of a

  claimant's RFC "does not necessarily prevent [a court] from concluding that the

  ALJ appropriately considered a function." Jeske v. Saul, 955 F.3d 583, 595–96

  (7th Cir. 2020). The Court's "role is to determine whether the ALJ applied the




                                          12
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 13 of 16 PageID #: 785




  right standards and produced a decision supported by substantial evidence."

  Id. at 596.

        Plaintiff argues that the ALJ erred in determining his RFC because he

  "fail[ed] to account for the evidence in the record regarding Plaintiff's severe

  back and mental impairments, and creat[ed] limitations not supported by

  medical evidence." Dkt. 7 at 26. The Commissioner responds that the ALJ

  supported his RFC determination with citations to the medical and opinion

  evidence. Dkt. 11 at 8.

        Here, the ALJ applied the correct law when he "include[d] a narrative

  discussion describing how the evidence supports each conclusion, citing

  specific medical facts (e.g., laboratory findings) and non-medical evidence (e.g.,

  daily activities, observations)." SSR 96-8p. Then, in making the RFC

  calculation, the ALJ gave "significant weight" to Dr. Robbins' examination,

  which showed that Plaintiff "would benefit from simplistic and repetitive job

  tasks, require job settings not requiring interactions with strangers, [and]

  would benefit from low-energy job tasks in small work group settings." Dkt. 5-

  2 at 24. Dr. Robbins is a clinical psychologist who examined the Plaintiff, and

  the ALJ noted that his opinion "is supported by the findings from his exam"

  and "is also generally consistent with the evidence." Id.

        The ALJ also gave "some weight" to the opinions of the state agency

  psychological consultants, who found that Plaintiff had "some mental

  functioning limitations," including limitations in his "ability to carry out

  detailed instructions and maintain concentration for extended periods." Id. at


                                          13
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 14 of 16 PageID #: 786




  23–24. Furthermore, the ALJ found that Plaintiff had even more limitations

  than these doctors found "based on the substantial evidence . . . which

  include[d] newer evidence from after the dates of the[se] opinions." Id. at 24.

        Finally, the ALJ considered Plaintiff's statements that (1) his conditions

  affected his ability to "remember, and to get along with others," (2) he had

  "problems being around large groups of people," and (3) he had "trouble with

  concentration and memory." Id. at 21–22.

        The ALJ also "discussed evidence" on "specific functional restriction[s]"

  for the remaining limitations. See Jeske, 955 F.3d at 595–96. For Plaintiff's

  reports of back pain, the ALJ noted that (1) Plaintiff said the pain affected "his

  ability to lift [and] bend" and his capacity to stand, walk, and sit; (2) physical

  exam findings were "largely negative" and "included normal posture and gait[,] .

  . . an inability to squat, 5/5 strength except in the knee (4/5), normal ranges of

  motion except in the lumbar spine," and (3) physical examinations show that

  Plaintiff is "limited to frequently standing/walking, sitting most of the time, and

  occasional lifting/carrying 20 pounds." Dkt. 5-2 at 22–24.

        Furthermore, Plaintiff does not point to any evidence undermining the

  ALJ's RFC analysis or suggesting that greater restrictions are necessary. See

  dkt. 7 at 24–26. And the ALJ provided a lengthy discussion of Plaintiff's

  testimony, the medical facts, and non-medical evidence before reaching his

  RFC conclusions. See Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013)

  (holding an ALJ's RFC analysis "adequate" when the ALJ "provide[d] a lengthy

  discussion of [the claimant's] testimony regarding all her impairments and the


                                           14
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 15 of 16 PageID #: 787




  information in the medical records"). The ALJ's discussion is thus "adequate"

  under SSR 96-8p and remand is not required on this ground.

        Finally, Plaintiff's argument that hypothetical question posed to the

  vocational expert is flawed fails as well. Plaintiff argues that because the ALJ

  used his RFC as the basis for the hypothetical question, the hypothetical

  question "failed to include all of the necessary information and to be based in

  medical evidence." Dkt. 7 at 25. However, because the ALJ's discussion is

  "adequate" under SSR 96-8p, the hypothetical posed to the vocation expert

  based on that analysis was not erroneous. Young v. Barnhart, 362 F.3d 995,

  1004 (7th Cir. 2004).

                                        IV.
                                     Conclusion

        The Court AFFIRMS the ALJ's decision denying the Plaintiff benefits.

  Final judgment will issue by separate entry.

  SO ORDERED.

 Date: 3/19/2021




                                         15
Case 1:19-cv-04584-JPH-DLP Document 13 Filed 03/19/21 Page 16 of 16 PageID #: 788




  Distribution:

  Christie O'Brien Tate
  SOCIAL SECURITY ADMINISTRATION
  christie.tate@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com




                                       16
